Citation Nr: 1522995	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  09-04 821	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to October 29, 2012, and in excess of 80 percent as of October 29, 2012, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

This case comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss and assigned an initial rating of 10 percent, effective October 17, 2007.  In September 2012, the Board remanded the case for further development.  In a February 2013 supplemental statement of the case, the Appeals Management Center increased the rating for bilateral hearing loss to 80 percent, effective October 29, 2012, and shown in a February 2013 rating decision issued in March 2013.


FINDING OF FACT

On March 11, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating satisfaction with the increased rating assigned and thus requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2014).  The Veteran has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


